UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 333-136110 GTJ REIT,INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Hempstead Avenue,West Hempstead, New York (Address of principal executive offices) (Zip Code) (516)693-5500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of thischapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy orinformation statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule12b-2 of the Exchange Act. (Checkone): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked priced of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:N/A Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: As of March24, 2016, there were 13,820,434 shares of common stock issued and outstanding. GTJ REIT,INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER31, 2015 TABLE OF CONTENTS PAGE PART I ITEM 1. BUSINESS 2 ITEM1A. RISK FACTORS 8 ITEM1B. UNRESOLVED STAFF COMMENTS 18 ITEM 2. PROPERTIES 19 ITEM 3. LEGAL PROCEEDINGS 21 ITEM 4. MINE SAFETY DISCLOSURES 21 PARTII ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 22 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 32 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 54 ITEM9A. CONTROLS AND PROCEDURES 55 ITEM 9B. OTHER INFORMATION 55 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 56 ITEM 11. EXECUTIVE COMPENSATION 61 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 65 ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 65 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 66 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULE 68 1 FORWARD-LOOKING STATEMENTS Certain information included in this Annual Report contains or may contain certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Historical results and trends should not be taken as indicative of future operations. Forward-looking statements, which are based on certain assumptions and describe future plans, strategies, and expectations, are generally identifiable by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” “prospects,” or similar expressions. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: · changes in economic conditions generally and the real estate market specifically; · legislative or regulatory changes, including changes to laws governing the taxation of real estate investment trusts (“REITs”); · availability of capital; interest rates; · our ability to service our debt; · competition; · supply and demand for operating properties in our current and proposed market areas; · changes to generally accepted accounting principles; · policies and guidelines applicable to REITs; and · litigation. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Although we believe the assumptions underlying the forward-looking statements, and the forward-looking statements themselves, are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that these forward-looking statements will prove to be accurate. In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives and plans, which we consider to be reasonable, will be achieved. The forward-looking statements are made as of the date of this Annual Report, and we assume no obligation to update the forward-looking statements or to update the reasons actual results could differ from those projected in such forward-looking statements. PART I ITEM1. BUSINESS Overview GTJ REIT, Inc. (the “Company” or “GTJ REIT”) is a self-administered and self-managed real estate investment trust (“REIT”) which, as of the date of this report, owns and operates a total of 45 commercial properties in New York, New Jersey, and Connecticut. We focus primarily on the acquisition, ownership, management and operation of commercial real estate. We previously provided, through our taxable REIT subsidiaries, outdoor maintenance and shelter cleaning services, as well as electrical construction services. These operations have all been disposed. We were incorporated on June23, 2006 in Maryland. On March29, 2007, the Company completed a merger transaction with Triboro Coach Corp., Jamaica Central Railways, Inc., and Green Bus Lines, Inc., (together collectively referred to as the “Bus Companies”). The effect of the merger transaction was to complete a reorganization (the “Reorganization”) of the ownership of the Bus Companies into GTJ REIT, with the former stockholders of the Bus Companies becoming stockholders in GTJ REIT. The Company then commenced operations as a fully integrated real estate company, and elected to be treated as a real estate investment trust, or REIT, under the Internal Revenue Code of 1986, (the“Code”) effective July1, 2007. On January17, 2013, the Company closed on a transaction with Wu/Lighthouse Portfolio, LLC, in which a limited partnership (the “Operating Partnership”) owned and controlled by the Company, acquired all outstanding ownership interests of a portfolio consisting of 25 commercial properties (the “Acquired Properties”) located in New York, New Jersey and Connecticut, in exchange for 33.29% of the outstanding limited partnership interest in the Operating Partnership; the owner of all 45 properties. The outstanding limited partnership interest in the Operating Partnership was increased to 33.78% due to post-closing adjustments.The acquisition was recorded as a business combination and accordingly the purchase price was allocated to the assets acquired and 2 liabilities assumed at fair value. As a result of this acquisition and the acquisition of six properties in 2014 and seven in 2015, the Company currently beneficially owns a 66.22% interest in a total of 45 properties consisting of approximately 5.3million square feet of primarily industrial properties on approximately 335 acres of land in New York, New Jersey, and Connecticut. · Our 2016 contractual rental income (as described below) is approximately $39.1 million; · The occupancy rate of our properties owned as of December31, 2015 is approximately 93% based on square footage, plus land available; · The weighted average remaining term of the leases generating our 2016 contractual rental income is 7.4 years. Our 2016 contractual rental income includes, after giving effect to any abatements, concessions or adjustments, rental income that is payable in 2016 under leases existing at December31, 2015. Contractual rental income excludes straight-line rent and amortization of intangibles. 2015 Highlights · Total revenues were $47.7 million, an increase of $8.4 million, or 21%, from 2014. · Completed approximately 1,000,000 square feet of new leasing and renewals of existing leases during 2015. · Increased our Core Funds From Operations, or Core FFO, attributable to our stockholders from $9.9 million in 2014 to $11.6 million in 2015. · On January 14, 2015, the Company acquired a 92,500 square foot specialty office/flex/warehouse building located on 12 acres of land in Rocky Hill, CT for $12.4 million. · On February 20, 2015, the Company completed the refinancing of 28 properties with American General Life Insurance Company and affiliates for $233.1 million (the “AIG Loan”) with a 10 year term at an interest rate of 4.05% with interest only payments due throughout the term. The proceeds from the financing repaid and retired approximately $199.9 million of then current outstanding indebtedness and fees including (i) $68.6 million to John Hancock Life Insurance Company, (ii) $56 million to Capital One, N.A to retire our then revolving credit facility, (iii) $50.2 million to Hartford Accident and Indemnity Company, and (iv) $25.1 million to United States Life Insurance Company thereby paying off and terminating the facilities. · On March 13, 2015, the Company completed the acquisition of six properties totaling approximately 700,000 square feet in Piscataway, NJ.The net aggregate purchase price including closing costs was $64.6 million. The purchase price was funded with a combination of $25.5 million from the net proceeds of the AIG Loan and the remaining $39.1 million from a mortgage with Allstate Life Insurance Company, Allstate Life Insurance Company of New York and American Heritage Life Insurance Company (together the “Allstate Loan”). The Allstate Loan provides a secured facility with a 10-year term loan.During the first three years of the term loan, it requires interest only payments at the rate of 4% per annum. Following this period until the loan matures in April 1, 2025, payments will be based on a 30 year amortization schedule. · On December 2, 2015, the Company entered into a credit agreement with Keybank National Association and Keybanc Capital Markets (collectively “Key Bank”) for a $50.0 million revolving line of credit facility, with an initial term of two years, with a one-year extension option, subject to certain other customary conditions. Description of Business We intend to further expand our real estate portfolio beyond our current portfolio of 45 properties. We seek to acquire commercial real estate at favorable prices; focusing on the industrial product sector. We believe that quality tenants seek well-managed properties that offer superior and dependable services, particularly in competitive markets. We believe that a critical success factor in property acquisition lies in possessing the ability and flexibility to move quickly when an opportunity presents itself. We intend to acquire fee ownership interests, but may also enter into joint venture arrangements. We seek to maximize current cash flows and seek long-term increases in the value of our assets. Our policy is to acquire assets where we believe opportunities exist for appropriate risk adjusted investment returns. We seek to accomplish this by investing in quality properties in geographic markets that we believe to be attractive and offer the potential of current and future demand, renovating acquired properties as appropriate, maintaining and efficiently operating our properties, and establishing good relationships with our tenants and the local communities. 3 We intend to invest primarily in quality commercial real estate, specifically targeting industrial properties since they: · generally require less capital expenditures than other commercial property types; · typically feature longer term leases, thereby reducing our vacancy and leasing costs; · feature net leases under which the tenant is generally responsible for real estate taxes, insurance and ordinary operating expenses. Since our target tenants tend to manage the properties directly, this enables us to grow our portfolio without substantially increasing the size of our property management infrastructure; and · provide a platform for our goals of both predictable and stable cash flow and the opportunity for long term real estate appreciation. To the extent it is in the interest of our stockholders, we will seek to invest in a diversified portfolio of properties that will satisfy our primary investment objectives of providing our stockholders with stable cash flow, preservation of capital, and growth of income and principal, without taking undue risk. We anticipate that the majority of properties we acquire will have both the potential for growth in value and the ability to provide current cash distributions to stockholders. We intend to acquire properties with financing from mortgage or other debt or may acquire properties subject to existing indebtedness. We may also acquire properties, including a portfolio of properties, in exchange for an interest in our Operating Partnership (GTJ Realty, LP). We do not intend to incur aggregate indebtedness in excess of 75% of the gross fair value of our properties. Fair value, defined as the amount at which an investment could be exchanged in a current transaction with market participants, will be determined by management, using analytical data and other available information, including independent appraisals. Decisions relating to the purchase or sale of properties are approved by our Board of Directors (the “Board”). Our Board is responsible for monitoring the administrative procedures, investment operations, and performance of our Company to ensure our policies are carried out. Our Board oversees our investment policies to determine that our policies are in the best interests of our stockholders. Our Business Objective Our business objective is to maintain and increase, over time, the cash available for distribution to our stockholders and enhance stockholder value by: · identifying opportunistic and strategic property acquisitions consistent with our portfolio and our acquisition strategies; · obtaining mortgage indebtedness on favorable terms and maintaining access to capital to finance property acquisitions and our growth plans; and · monitoring our portfolio, including leasing, tenant relations, operational and property management performance and property enhancements. Typical Property Attributes The properties in our portfolio typically have the following attributes: · Net or ground leases. Substantially all of the leases are net and ground leases under which the tenant is typically responsible for real estate taxes, insurance and ordinary maintenance and repairs. We believe that investments in net and ground leased properties offer more predictable returns than investments in properties that are not net or ground leased; · Long-term leases. Substantially all of our leases are long-term leases. Leases representing approximately 91% of our 2016 contractual rental income expire after 2017, approximately 38% of our 2016 contractual rental income expire after 2025; and · Scheduled rent increases. Leases representing approximately 78% of our 2016 contractual rental income provide for either periodic contractual rent increases or a rent increase based on the consumer price index. 4 Considerations Related to Potential Acquisitions The following are some of the material considerations which we evaluate in relation to potential acquisitions: · general credit quality of current or prospective tenants, including their ability to meet operational needs and lease obligations; · the estimated return on equity to us; · the terms of tenant leases, including the relationship between current rents and market rents; · the projected residual value of the property; · the potential to finance the property; · prospects for liquidity through sale or refinancing of the property; · current and projected long term cash flow and potential for capital appreciation; · alternate uses or tenants for the property; · property quality and condition and expectation of future capital needs; · potential for economic growth in the community in which the property is located; · potential for expanding the physical layout of the property; · occupancy and demand by tenants for properties of a similar type in the same geographic vicinity; and · competition from existing properties and the potential for the construction of new properties in the market. We will not acquire any property until we obtain an environmental assessment for each property and are satisfied with the environmental status of the property. We anticipate that the purchase price of properties we acquire will vary depending on the general interest rate environment and availability of credit in addition to tenant profile, value of leases in place, property condition, size and location. We are not specifically limited in the number or size of properties we may acquire. The number and mix of properties we may acquire will depend upon existing real estate and market conditions and other relevant circumstances. Our operating costs will vary based on the amount of debt we incur in connection with financing the acquisition. It is difficult to predict the actual number or timing of properties that we will acquire because the purchase prices of properties vary widely and our investment in each will vary based on the amount and cost of debt financing we use. Acquisition Strategies We seek to acquire properties that have locations, demographics and other investment attributes that we believe to be attractive. We believe that long-term leases provide a predictable income stream over the term of the lease, making fluctuations in market rental rates and in real estate values less significant to achieving our overall investment objectives. Our preference is to acquire single-tenant properties that are subject to long-term net or ground leases that include periodic contractual rental increases or rent increases based on increases in the consumer price index. Periodic contractual rental increases provide reliable increases in future rent payments and rent increases based on the consumer price index provide protection against inflation. Historically, long-term leases have made it easier for us to obtain longer-term, fixed-rate mortgage financing, thereby moderating the interest rate risk. We may, however, acquire a property that is subject to a short-term lease when we believe the property represents a good opportunity for recurring income, potential repositioning and residual value. Although the acquisition of single-tenant properties subject to net and ground leases is the focus of our investment strategy, we will also consider investments in, among other things, properties that can be repositioned or redeveloped and multi-tenant properties. Generally, we hold the properties we acquire for an extended period of time. Our investment criteria are intended to identify properties from which increased asset value and overall return can be realized from an extended period of ownership. Although our investment criteria favor an extended period of ownership, we will dispose of a property if we regard the disposition of the property as an opportunity to realize the overall value of the property sooner or to avoid future risks by achieving a determinable return from the property. Our charter documents do not limit the number of properties in which we may invest, or the amount or percentage of our assets that may be invested in any specific property or property type. We will continue to form entities to acquire interests in real properties, either alone or with other investors, and we may acquire interests in joint ventures or other entities that own real property. 5 Competitive Strengths We believe that our investment strategy and operating model distinguish us from other owners, operators and acquirers of industrial real estate in a number of ways, including: · Established Intermediary Relationships: We believe we have developed a reputation as a credible buyer of single-tenant industrial real estate, which provides us access to significant acquisition opportunities that may not be available to our competitors. · Scalable Platform: Our focus on net lease properties ensures that our current staff (with incremental additions of employees) and infrastructure are sufficient to support our continued growth. · Expertise in Underwriting Single-Tenant Properties: We believe that our industry and market relationships, market penetration and knowledge, combined with an expertise in assessing tenant retention and vacancy costs are advantages in identifying, underwriting and closing on attractive real estate acquisition opportunities. · Experienced Management Team: The three senior members of our management team have significant real estate industry experience, each averaging in excess of 20 years. Our Policies With Respect to Borrowing We presently anticipate that we will borrow funds, secured by the acquired property, as we purchase new properties. We may later refinance or increase mortgage indebtedness by obtaining additional loans secured by selected properties. Our Board reviews our aggregate borrowings to ensure that such borrowings are reasonable in relation to our assets. We may also seek an acquisition facility to finance the purchase of additional properties, finance improvements, finance capital improvements or major repairs and maintenance and, if necessary, for working capital needs, or to meet our distribution requirements. We anticipate that aggregate borrowings, both secured and unsecured, will not exceed 75% of the gross fair value of our properties. When incurring secured debt, we will seek to incur nonrecourse indebtedness, which means that the lenders’ rights in the event of our default generally will be limited to foreclosure on the property(ies) that secured the obligation. However, we may have to accept limited recourse financing, where we remain liable for any shortfall between the debt and the proceeds of sale of the mortgaged property. If we incur mortgage indebtedness, we will endeavor to obtain level payment financing, meaning that the amount of debt service payable would be substantially the same each year. However, we acknowledge that some mortgages are likely to provide for one large payment, and therefore, we may incur floating or adjustable rate financing depending on market conditions. Sale or Other Disposition of Our Properties Management, with approval from our Board, determines whether a particular property should be sold or otherwise disposed of after consideration of the relevant factors, including performance or projected performance of the property and market conditions, with a view toward achieving our principal investment objectives including maximizing capital appreciation and the effect on our obligations under existing agreements. The determination of whether a particular property should be sold or otherwise disposed of will be made after consideration of the relevant factors, including prevailing economic, market, property and tenant conditions, with a view to achieving maximum capital appreciation. We cannot assure you that this objective will always be realized. Presently, we do not intend to sell any of the real estate we acquired from the Bus Companies for a period of ten years after we made our REIT election, which ends, July 2017. Under the Code, if real estate acquired from the Bus Companies is sold within such ten year period, we may be taxed on the gain from the sale, and a subsequent distribution of any of the profits would be taxed to the stockholder as a dividend. This may result in the proceeds of such sale being subject to double taxation meaning taxation both at the corporate and stockholder level. In addition, if we sell any of the 25 properties we acquired in the January 2013 transaction described above during the next seven years, we may be required to pay the former Wu/Lighthouse partners certain monies as set forth in the Tax Protection Agreement. Changes in Our Investment Objectives Subject to the limitations in our charter, our bylaws, and the Maryland General Corporation Law, our business and policies will be controlled by our Board. Our Board has the right to establish policies concerning investments and the right, power, and 6 obligation to monitor our procedures, investment operations, and performance of our company. Thus, stockholders must be aware that the Board, acting consistently with our organizational documents, applicable law, and their fiduciary obligations, may elect to modify our objectives and policies from time to time. Discontinued Outdoor Maintenance Operations We, through our wholly owned subsidiary, Shelter Express Corp., operated a group of outdoor maintenance, shelter cleaning, and electrical contracting businesses, as well as a parking garage facility. During 2011, our Board voted to divest these operations.
